Citation Nr: 1138658	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to December 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision, by the Sioux Falls, South Dakota RO, which denied the Veteran's claims of entitlement to service connection for PTSD and entitlement to TDIU.  (When the Veteran filed her substantive appeal in August 2007, she indicated that she desired to pursue an appeal of the PTSD issue only.  Nevertheless, the RO subsequently certified on appeal the TDIU issue too.  Whether something was said at a hearing conducted later in 2007 to cause the RO to continue the appeal as to both issues is not clear; however, because of the RO's action, the Board will likewise address the TDIU question.  (Should the Veteran desire to end her appeal of the TDIU issue, she may do so in a writing submitted to the RO.))

The Veteran and her mother testified at a hearing before a Decision Review Officer (DRO) in December 2007.  A transcript of the hearing has been associated with the claims folder.  


FINDING OF FACT

It is as likely as not that the Veteran has PTSD that is the result of personal assaults during active military service.



CONCLUSION OF LAW

The Veteran has PTSD that is the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that she developed a psychiatric disorder as a result of her experiences in military service.  The Veteran indicated that she was sexually assaulted on two separate occasions during service; she did not report the incidents because she was afraid of being held back and being labeled.  The Veteran also stated that her treating psychiatrist has told her that her PTSD symptoms began following the first sexual assault.  During a hearing in December 2007, the Veteran's mother testified that she noticed changes in the Veteran's behavior from the time she went into the military and on the Veteran's mother's first visit as compared to her behavior about 1 and 1/2 weeks prior to the Veteran's graduation and her reenlistment.  The Veteran's mother related that her daughter was initially very happy and wanted to make the military a career, but then everything changed.  She stated that the Veteran did not confide in her about what happened during service until about 3 years ago.  

The Veteran's brother also submitted a statement in which he repeated much of what the Veteran's mother reported, especially regarding the change in the Veteran's personality after going away to military service.

The Veteran reported being assaulted at a holiday party during winter break in 1996 at Fort Lee; she did not report that incident because she just wanted to get out and move one.  The Veteran testified about another sexual assault that occurred in July 1999; she did not report the incident because she was at a place that she was not supposed to be.  The Veteran related that her performance as a soldier suffered as a result of that incident.  The Veteran also reported that she had a "scare" on a day at the age of 16, rather than an assault.  The Veteran stated that she continued to experience anger, confusion, and depression after her discharge from service as a result of those incidents.  

A review of the Veteran's service treatment records reveals no evidence of a psychiatric disorder upon entrance in September 1996.  On the occasion of her separation examination in December 1999, the Veteran reported a history of shortness of breath, pressure in the chest, palpitations, depression/excessive worry and nervous trouble; however, a psychiatric evaluation was reported to be normal.  

Post-service treatment records, including VA as well as private treatment records show that the Veteran received treatment for a psychiatric disorder.  In June 2006, the Veteran was seen for a psychiatric consultation; she was given a provisional diagnosis of depression/PTSD.  It was noted that the Veteran had a diagnosis of PTSD apparently from sexual assault in the military; it was also noted that she had been seen for depression in Rapid City since last fall.  She reported being date raped while in high school by an older man.  The Veteran also reported another incident during basic training at Fort Lee in Virginia; she had consumed half a pint of brandy one night while partying with peers and was told the next day that she had been raped.  The Veteran reported yet another incident of sexual assault at the NCO academy; she only told her roommate who was a medic.  The Veteran indicated that she experiences irritability whenever she passed the place where the rape occurred.  She subsequently told her mother about the incident.  Following a mental status examination, the assessment was anxiety disorder secondary to trauma and history of major depressive disorder.  During a clinical visit in August 2006, the Veteran was diagnosed with PTSD related to sexual trauma prior to and during military service.  A similar diagnosis was reported in September 2006 and November 2006.  

The Veteran was afforded a VA examination in June 2008.  At that time, she reported being raped while on a date at age 16; she did not report it to anyone or press charges because she had snuck out to be with a 32-year old man.  The Veteran reported being sexually assaulted by a group of men in November or December 1996 while on active duty in Fort Lee, Virginia; she did not report the incident to anyone.  She also reported being sexually assaulted in July 1999 when she went to the barracks to look for her boyfriend--she was grabbed by an unknown soldier and raped.  She did not report that incident.  Following the examination, the examiner reported a diagnosis of PTSD secondary to adolescent sexual trauma.  The examiner also stated that, following review of the chart, it was less than likely that the Veteran's current diagnosis of PTSD was due to in-service rape/assault.  

Subsequently, in November 2008, the Veteran's claims folder was referred to a VA psychologist for an opinion regarding the etiology of the Veteran's PTSD.  The examiner noted that, while the Veteran claims to have been sexually assaulted in 1996 and 1999, there is no documentation in the claims file providing evidentiary support that she was sexually assaulted on two occasions in service.  The examiner observed that the Veteran did not report either assault while in military service, and she did not have any physical examination or other examination to document those alleged assaults.  He further noted that there was no evidence contained in the Veteran's military service records that substantiated that either of those alleged assaults occurred.  The examiner took note of lay statements submitted by the Veteran which implied that she did not have significant adjustment problems prior to her entry into military service.  The examiner also noted that PTSD can have delayed onset as noted in DSM-IV.  

The VA psychologist indicated that he reviewed the claims file and all of the relevant material.  He stated that there was no way he could link the Veteran's symptoms to traumatic stressor events that the Veteran claimed she experienced in the military, unless he resorted to mere speculation.  The examiner stated that, because there was no documented evidence in the personnel or service treatment records, he would have no way of linking the current PTSD symptoms with a claimed in-service stressor event that has not been verified.  The examiner wrote that he could not say that the traumatic event did not occur, but only that he had no way to know whether the event occurred.  Therefore, he was unable to offer any opinion that would differ with the opinion expressed by the June 2008 VA examiner, and that he reiterated in his telephone conversation later in June 2008.  The examiner stated that there was no direct evidence contained in the Veteran's claims file that would allow him to link her current PTSD symptoms to events she claims occurred in military service.  He further stated that there was also no alternative or indirect evidence available that is sufficient to allow him to render an opinion about whether the claimed sexual assault occurred during the Veteran's military service.  

The Board notes that § 3.304(f)(5) (2011) mandates that evidence from sources other than service department records may corroborate an assault in service.  The list of sources includes family members, and the regulation includes behavioral changes as indicative of a personal assault.  Substance abuse and social behavioral changes such as described by the Veteran's mother and brother are the kind of evidence contemplated by this regulation.  

Although some VA examiners have concluded that PTSD is not related to sexual assault during military service, they have clearly based their conclusions on the absence of corroborating evidence in the official service department records.  This does not suffice.  Given the background as reflected in the Veteran's service records and thereafter, taken together with the corroborating evidence of behavioral changes identified by family members, the Board finds that, with resolution of reasonable doubt in the Veteran's favor, the Veteran suffers from PTSD that is as likely as not the result of in-service personal assaults.  Consequently, service connection for this disability is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

The Board finds that the claim for a TDIU rating is inextricably intertwined with the claim for service connection for PTSD.  Given the grant of service connection for PTSD, supra, the TDIU issue must be returned for consideration by the agency of original jurisdiction after assigning a rating for the service-connected PTSD.  

Accordingly, the case is REMANDED to the AOJ for the following actions:
1.  The AOJ should ask the Veteran to identify all sources of treatment for PTSD and thereafter obtain records from each source identified.  

2.  Any additional development deemed necessary to assign a rating for PTSD should thereafter be undertaken.  Also, the AOJ should examine the record with respect to the Veteran's other service-connected disabilities and undertake any evidentiary development necessary to determine the current level of impairment.

3.  After the above-requested development is completed, the AOJ should re-adjudicate the claim of entitlement to a TDIU rating.  If the benefit sought is not granted, a supplemental statement of the case should be issued and the Veteran should be given opportunity to respond.

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until she receives further notice.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


